Citation Nr: 1702839	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side.

2.  Entitlement to service connection for peripheral neuropathy of the feet, legs, hands, and fingers.

(The issue of entitlement to an initial compensable rating for bilateral hearing loss is address in a separate decision.)


REPRESENTATION

Veteran represented by:	North Dakota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

These matters came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ); the transcript is of record.  These matters were remanded in January 2012 and August 2014.  In July 2016, the Veteran testified at a Board hearing before a different VLJ; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As detailed hereinabove, in November 2011 and July 2016, the Veteran testified at Board hearings regarding the claims of entitlement to service connection for a disability manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side, and entitlement to service connection for peripheral neuropathy of the feet, legs, hands, and fingers.  By law, an appeal can be assigned only to an individual Veterans Law Judge (VLJ) or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a) (West 2002 & 2014).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal and these hearings cover one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 (2015) as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

In accordance with Arneson, in November 2016, the Board sent the Veteran a letter offering him the opportunity to have a third hearing before a third VLJ.  In December 2016, the Veteran responded, indicating his desire to appear at a videoconference hearing before a third VLJ.  Therefore, on remand, the Veteran should be scheduled for a videoconference hearing before the third VLJ who will participate in the panel decision.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board per Arneson.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________			____________________________
       ERIC S. LEBOFF				           VITO A. CLEMENTI
    Veterans Law Judge			                       Veterans Law Judge


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




